STATE OF VERMONT

                               ENVIRONMENTAL COURT

                                                   }
In re Mount Snow, Ltd. Parking Plan                }
       (Application #05‐MS100‐05)                  }      Docket No: 227‐10‐05 Vtec
       (Appeal of Vermont Wild Hotel, Inc.)        }
                                                   }

     Decision and Order on Motion to Withdraw Application and Dismiss Appeal

       Appellant Vermont Wild Hotel, Inc. appealed from a decision of the Development

Review Board (DRB) of the Town of Dover granting  an amendment to Appellee‐Applicant

Mount Snow, Ltd.’s Planned Unit Development, approving a master parking plan showing

4,139  parking  spaces.  Appellant  is  represented  by  Thomas  M.  French,  Esq.  and  Potter

Stewart, Jr., Esq.; Appellee‐Applicant is represented by Thomas G. Montemagni, Esq.; and

the Town is represented by Joseph S. McLean, Esq.  Appellee‐Applicant has moved to

withdraw the application, has filed its consent to the Court’s vacating the underlying DRB

decision, and has moved to dismiss the appeal as moot.

       Applicant  Mount  Snow,  Ltd.  obtained  approval  from  the  Dover  Development

Review Board of an amendment to its Planned Unit Development approving a master

parking plan for 4,139 parking spaces, of which approximately 126 parking spaces involve

land about which Appellant Vermont Wild Hotel, Inc. contests Applicant’s property rights

to  use  for  parking.    The  DRB  decision  approving  that  master  parking  plan  was

denominated  #05‐MS100‐05  (the  ‐05  Permit).    Appellant  appealed  that  decision  to

Environmental Court in the present appeal (Docket No. 227‐10‐05 Vtec). 

       While this appeal was pending, Applicant submitted a new application to the DRB

for approval of a revised master parking plan that contained a total of 4,228 parking spaces,

which would provide the 4,096 spaces required by the zoning ordinance even without


                                              1
counting  the  contested  spaces.    The  DRB  decision  approving  the  subsequent  master

parking plan was denominated #05‐MS100‐07 (the ‐07 Permit).  The ‐07 permit decision

clearly lays out that the spaces were calculated as the spaces approved in the ‐05 decision,

deducting  the  spaces  for  another  use  allocated  in  a  separate  unappealed  decision  on

application #05‐MS100‐04, and deducting the spaces allocated for property being sold in

a  separate  unappealed  decision  on  application  #05‐MS100‐06,  and  adding  the  spaces

approved  in  a  remote  (golf  course)  parking  lot  in  the  ‐07  permit  decision.    No  party

appealed  the  ‐07  permit  decision  (including  the  issue  Appellant  now  seeks  to  raise

regarding the DRB’s jurisdiction to consider that subsequent application), and therefore no

aspect of the  ‐07 permit decision is before the Court.  24 V.S.A. §4472(a).

       Applicant now moves to withdraw its permit application underlying the ‐05 permit

decision, agrees that the DRB decision on that application may be vacated, and moves for

the  dismissal  of  the  above‐captioned  appeal  as  moot.    Appellant  opposes  the  request,

arguing that the DRB lacked jurisdiction to act on the ‐07 application while the ‐05 appeal

was pending in this Court.

       Strictly speaking, as the ‐07 decision of the DRB was not appealed, even if it had

been improperly granted it would not be before the Court for consideration.  In any event,

the  fact  that  an  appeal  is  filed  does  not  divest  a  DRB  of  jurisdiction  to  consider  a

subsequent application, so long as that subsequent application is sufficiently different from

what had been proposed in the application on appeal.  Cf. 24 V.S.A. §4470(a).  

       Moreover, Appellant appears to be under the mistaken impression that it could have

litigated,  in  the  above‐captioned  appeal  on  the  ‐05  permit,  the  merits  of  its  claim  that

Applicant was precluded from using any spaces along the roadway right‐of‐way, based

on the language in the parties’ deeds.  This court does not have jurisdiction to decide the

parties’ respective property rights in the roadway right‐of‐way.  If Questions 5 and 6 of the

Statement of Questions could not have been resolved without resolution of the property

                                                  2
rights issues, this Court would have considered placing this appeal on inactive status until

the parties would have resolved their property rights issues in Windham Superior Court.

       The parties  remain  free to do so.  All that was approved  in the unappealed  ‐07

permit is approval of a parking plan for the PUD as a whole.  Neither the DRB nor this

Court could rule on whether property rights issues preclude Applicant from using the

contested spaces; that property rights question is not affected by whether or not those

spaces appear in the approved parking plan, whether or not they are designated as “extra”

spaces, or whether the former parking plan shown in the ‐05 permit is or is not the subject

of an active appeal in Environmental Court.

  

       Accordingly,  Applicant’s  motion  to  withdraw  the  application  underlying  this

appeal, to vacate the DRB decision underlying this appeal, and for the dismissal of this

appeal as moot, is GRANTED, concluding the above‐captioned appeal.




       Done at Berlin, Vermont, this 24th day of January, 2006.




                            _________________________________________________
                                  Merideth Wright 
                                  Environmental Judge




                                             3